DETAILED ACTION
	Receipt of Applicant’s Amendment, filed September 29, 2022 is acknowledged.  
Claims 1, 9, and 17 were amended.
Claims 4-6, 8, 12-14, 16 were cancelled.
Claims 1-3, 7, 9-11, 15, 17-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang [2012/0070090] in view of StackOverFlow [c# - Is file path a URL?] and Bhatia [2012/0209922].

With regard to claim 1 Chang teaches A method for transmitting a file (Chang, ¶5 “mechanisms for moving information conveniently between computing devices”) between multiple terminals (Chang, Figure 2A 204, 206, 208), comprising: 
receiving, by a first terminal as the Computer 204 (Chang, Figure 2A, 204), a picture (Chang, ¶41 “computer 204 receives the message from computer 208”), wherein the picture is obtained through photographing (Chang, ¶39 “when computer 208 is used to capture an image of the display on computer 204.  In this example, a photo of three people can be displayed in a photo management application”; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”), by second terminal as the mobile device 208 (Chang, ¶38 “computer 208 is used to capture an image”; Figure 2A 208), a file-icon image as the top-most application of a captured image of a display screen (Chang, ¶67 “a topmost application”; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”) displayed on a display interface of the first terminal (¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204), the file-icon image comprising an icon as displayed image on the target computer which is used to select the file (¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204; see following 103)  representing a to-be-transmitted file as the photo of three people (Chang, ¶39; Figure 2A see image) from the first terminal as the target computer(¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204); 
performing, by first terminal as the Computer 204 (Chang, Figure 2A, 204), image recognition on the picture (Chang, ¶41 “the image is encoded in a BASE64 format, and may be decoded using computer vison algorithms such as speeded-up robust features (SURF) or scale-invariant feature transform (SIFT)”) to determine the to-be-transmitted file as the state of the topmost application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶68 “for example, the application name”) of the first terminal as the Computer 204 (Chang, Figure 2A, 204) by: 
comparing as compare (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”) the picture as the image (Id) with a screenshot of the current window as the screenshot of its own screen (Id) of the first terminal as the computer 204 (Id)  to determine an area as the region (Chang, ¶41 “SURF may be used in a process to locate the region that the first user captures with the computer 208”) in the screenshot as the screenshot (Chang, ¶41) wherein:
a degree of similarity (Chang, ¶41 “by paring each key point in the screenshot with each key point of the picture.  Once the computer 204 has identified a matched region on the screen”) between the picture as picture (Id) and the area as the region (Id) reaches a threshold as a match (Id), 
the screenshot as the screen shot (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”; ¶79 "the targeting device took a screenshot of the entire screen (1680x1050)") comprises multiple file-icon image as the area of the 1680x1050 screenshot that is not included in the 512x384 picture, which contains implied applications that are not the ‘top most’ application (Chang, ¶79 “1) taking a 512/384 pictures… 3# once the picture arrived, the targeting device took a screen shot of the entire screen (1680x1050) and resized it to 840x525 4) the targeting device extracted SURF features from the picture and the screenshot, and then matched the features using the process described above”; ¶67 "a topmost application") …, and 
each file-icon image as the applications in the image that are not the ‘topmost’ (¶67 “a topmost application”) comprises an icon as the image of the file in the screenshot (¶68 “the application name”; ¶67 “a topmost application”) which may be an offline resource or file (¶57 “an application can attach offline resources or files”; see following 103) representing a file as any application that is not the topmost application would be expected to have a name (¶68 “the application name”; ¶67 “a topmost application”) which may be an offline resource or file (¶57 “an application can attach offline resources or files”) stored in a file storage of the first terminal (¶42 “the applications on computer 204”; ¶57 “offline resources or files”; ¶87 “deep shooting can be used to extract information automatically from an application running on a computer (e.g., a desktop computer) to a mobile device”; ¶92 “The memory 704 stores information within the computing device 700”; ¶93 “The storage device 706 is capable of providing mass storage for the computing device 700”); 
obtaining a position (Chan, ¶41 “it may obtain the X,Y coordinates of the corners of the region and the central point of the region”) of the file-icon image in the area as the region (Id) among the multiple file-icon images in the screenshot (Chan, ¶41 “screenshot”); 
determining a file name (¶68 “the application name”) of the to-be-transmitted file as the topmost application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶68 “for example, the application name”) according to the position (Chan, ¶41 “it may obtain the X,Y coordinates of the corners of the region and the central point of the region”) of the file-icon image as the captured image of a display screen (Chang, ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”);
determining, by the first terminal as the Computer 204 (Chang, Figure 2A, 204) based on result of performing image recognition on the picture (Chang, ¶41 “the image is encoded in a BASE64 format, and may be decoded using computer vison algorithms such as speeded-up robust features (SURF) or scale-invariant feature transform (SIFT)”), a file path as the URI (¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”) of the to-be-transmitted file according to the determined to-be-transmitted file as the state of the topmost application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶68 “for example, the application name”) by: 
determining the file path as the URI/URL (¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶70 “building a URL”) of the to-be-transmitted file as the state of the application (Id) by concatenating (Chang, ¶57 “In some cases, an application can attach offline resources or files”) the file name as the name of the file such as ?1234 in the example provided (Chang, ¶50 “where APP_NAME is the name of the launched application”; ¶57 “a name, which is the file name”; ¶60 “a title, which indicates the name of the application”; ¶70 “the text on the map may be used to identify the arguments to be submitted to the domain”; Figure 1A and 1B see the URL www.examplemap\?1234; Please note that one of ordinary skill in the art would recognize the name of the file to be an argument in the URL) of the to-be-transmitted file to an end of a file … path of the … as the domain for the URL, such as www.examplemap (Chang, ¶70 “to construct a URL… the identification of a mapping application from text in a title bar or an address box may be used to identify a domain for building a URL, and text on the map may be used to identify arguments to be submitted to the domain”; Figure 1A and 1B see the URL www.examplemap\?1234; ¶57 “Applications can create their own URIs making the URIs compatible with public standards(e.g., http:, tell:, geo:, ect.)”) on the current window as the screenshot (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”); and 
obtaining, by the first terminal as the Computer 204 (Chang, Figure 2A, 204), the to-be-transmitted file according to the file path of the to-be-transmitted file as identifying and obtaining the URI (Chang, ¶42 “The information provided by the application may, in some implementations, include a URI that describes the current state of the application”), and selecting the to-be-transmitted file as matching the image to determine the state of the application (Chang, ¶41 and ¶42) automatically as the system identifies the front-most application running on the computer in the region of the picture without human intervention (Chang, ¶41, ¶42), highlighting the to-be-transmitted file as targeting the specific region and the front-most application running in that region of the screen (Chang, ¶41 “locate the region that the first user captures… obtaining the X,Y coordinates of the corners of the region and the central point of the region and provide that information to the front-most application running on the computer in that region”), and 
transmitting the to-be-transmitted file to the second terminal (Chang, ¶44 “The URI or other form of information that describes the state of the application on the computer 204 is passed back by way of a corresponding text message to the computer 208”).  
Chang does not explicitly teach that the file-icon images are in a file folder… or a file folder path of the file folder.  StackOverflow teaches in a file folder as the folder files (StackOverFlow, Page 1, post by YaronNaveh, “c:\files\someFile.dat” represents the file someFile.dat stored in the folder named “files” on the “c” drive) … a file folder path of the file folder (StackOverFlow, Page 1, post by YaronNaveh, “c:\files\someFile.dat” represents the file someFile.dat stored in the folder named “files” on the “c” drive; Page 1, post by Lucero “The first wo are URLs, the third is a file path”; Page 2, post by Francis “in fact a formal URL will be file:///c|/files/someFile.dat   URLs always starts with the protocol:// and then path + names”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Chang to construct a Formal URL, or to use the file path directly as indicated by StackOverflow as these are equivalent means of determining the location of a file using known protocols.  One of ordinary skill in the art would recognize the techniques necessary to switch between the specific protocol used (StackOverflow, Page 2, the posts by millimoose and jconlin presents a means of executing this).
Chang does not explicitly recite an “icon”, however one of ordinary skill in the art would recognize the term “icon” as referring to a small graphical representation of a program or file.  Ordinary skill in the art would recognize the graphical display of the file on the captured image as an ‘icon’ because it is a small graphical representation of a program or file.  As such, one of ordinary skill in the art would identify the above mapping as reading on the claim language.
Nevertheless, for the sake of compact prosecution.  Bhatia teaches each file-icon image (Bhatia, ¶53 “An icon or a name can represent the one of the target file and the file that identifies the location of the target file within the user interface”) comprises an icon as an icon (Id) representing a file as the icon can represent the one of the target file (Id) … the file-icon image (Bhatia, ¶53 “An icon or a name can represent the one of the target file and the file that identifies the location of the target file within the user interface”)  comprising an icon as an icon (Id).  Please note that Bhatia teaches that the user of a client device may initiate the download of the file by selecting the icon for that file (Bhatia, ¶68 “when a user opens the file, e.g., by clicking on the icon or file name in a user interface, the attached file 310 may be downloaded from the location to a client and may be viewed on the client”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to determine the file to be transferred (as taught by Chang) based on the file icon (as taught by Bhatia) being extracted from the screenshot (as taught by Chang).  Within the proposed combination the user is able to select the file to be transferred by taking a picture of that files icon.  The system may use the SURF feature extraction taught by Chan (¶41) to identify the icon in the photo, and use that identification to select the file to be transmitted (Bhatia, ¶10, ¶53, ¶68).

With regard to claims 2 and 10 the Chang further teaches wherein the receiving, by the first terminal (Chang, ¶41 “computer 204 receives the message from computer 208”), the picture comprises: 
Receiving, by the first terminal as the Computer 204 (Chang, Figure 2A, 204), the picture (Chang, ¶41 “computer 204 receives the message from computer 208”), by using a server (Figure 2A, 206; ¶42 “the computer 204 may pass back to the requesting computer 208, through the server system 206, information that describes its current state, such as a URI”), wherein the picture is photographed and uploaded to the server by the second terminal (Figure 2A, see image 214 sent from mobile device 208 to server 206).  

With regard to claims 3 and 11, the Chang further teaches wherein the receiving, by the first terminal (Chang, ¶41 “computer 204 receives the message from computer 208”), the picture comprises: 
directly (Chan, ¶45 “a user of the computer 208 may affirmatively push the state of the computer 208 to the computer 204… The computer 208 may then submit a text message in a manner that is similar to that discussed above but with an indication that the computer 204 is attempting to share its own state with another computer and with information that describes that current state”) receiving, by the first terminal, the picture (Chan, ¶45 “which may cause the camera on the computer 208 to be activated”) from the second terminal as the Computer 204 (Chang, Figure 2A, 204).

With regard to claims 7 and 15, the proposed combination further teaches wherein the transmitting the to-be- transmitted file to the second terminal (Chang, ¶44 “The URI or other form of information that describes the state of the application on the computer 204 is passed back by way of a corresponding text message to the computer 208”) comprises: 
uploading the to-be-transmitted file to a server (Figure 2A, 206; ¶42 “the computer 204 may pass back to the requesting computer 208, through the server system 206, information that describes its current state, such as a URI”), so that the server transmits the to-be- transmitted file to the second terminal (Figure 2A, see the URI 218 being passed from the server 206 to the mobile device 208); or 
directly transmitting the to-be-transmitted file to the second terminal (Chan, ¶45 “a user of the computer 208 may affirmatively push the state of the computer 208 to the computer 204… The computer 208 may then submit a text message in a manner ; that is similar to that discussed above but with an indication that the computer 204 is attempting to share its own state with another computer and with information that describes that current state”).  

With regard to claim 9 Cheng teaches A terminal as the Computer 204 (Chang, Figure 2A, 204; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204) for transmitting a file (Chang, ¶5 “mechanisms for moving information conveniently between computing devices”) to a second terminal as the mobile device 208 (Chang, ¶38 “computer 208 is used to capture an image”; Figure 2A 208), the terminal as the Computer 204 (Chang, Figure 2A, 204) comprising: 
a memory storing instructions (Chang, ¶91 “instructions stored in the memory 704”); and 
a processor in communication with the memory (Cheng, ¶91 “The processor 702 can process instructions for execution within the computing device 700, including instructions stored in the memory 704”), wherein, when the processor executes the instructions as processing instructions for execution (Id), the processor is configured to cause the terminal as the Computer 204 (Chang, Figure 2A, 204) to: 
receive a picture (Chang, ¶41 “computer 204 receives the message from computer 208”), wherein the picture is obtained through photographing (Chang, ¶39 “when computer 208 is used to capture an image of the display on computer 204.  In this example, a photo of three people can be displayed in a photo management application”; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”), by second terminal as the mobile device 208 (Chang, ¶38 “computer 208 is used to capture an image”; Figure 2A 208), a file-icon image as the top-most application of a captured image of a display screen (Chang, ¶67 “a topmost application”; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”) displayed on a display interface of the terminal (¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204), the file-icon image comprising an icon as displayed image on the target computer which is used to select the file (¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204; see following 103)  representing a to-be-transmitted file as the photo of three people (Chang, ¶39; Figure 2A see image) from the first terminal as the target computer(¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204); 
perform image recognition on the picture (Chang, ¶41 “the image is encoded in a BASE64 format, and may be decoded using computer vison algorithms such as speeded-up robust features (SURF) or scale-invariant feature transform (SIFT)”) to determine the to- be-transmitted file as the state of the topmost application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶68 “for example, the application name”) of the first terminal as the Computer 204 (Chang, Figure 2A, 204) by: 
comparing as compare (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”) the picture as the image (Id) with a screenshot of the current window as the screenshot of its own screen (Id) of the terminal as the computer 204 (Id)  to determine an area as the region (Chang, ¶41 “SURF may be used in a process to locate the region that the first user captures with the computer 208”) in the screenshot as the screenshot (Chang, ¶41), wherein:
a degree of similarity (Chang, ¶41 “by paring each key point in the screenshot with each key point of the picture.  Once the computer 204 has identified a matched region on the screen”) between the picture as picture (Id) and the area as the region (Id) reaches a threshold as a match (Id), 
the screenshot as the screen shot (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”; ¶79 "the targeting device took a screenshot of the entire screen (1680x1050)") comprises multiple file-icon image as the area of the 1680x1050 screenshot that is not included in the 512x384 picture, which may contains implied applications that are not the ‘top most’ application (Chang, ¶79 “1) taking a 512/384 pictures… 3# once the picture arrived, the targeting device took a screen shot of the entire screen (1680x1050) and resized it to 840x525 4) the targeting device extracted SURF features from the picture and the screenshot, and then matched the features using the process described above”; ¶67 "a topmost application") … and 
each file-icon image as the applications in the image that are not the ‘topmost’ (¶67 “a topmost application”) comprises an icon as the image of the file in the screenshot (¶68 “the application name”; ¶67 “a topmost application”) which may be an offline resource or file (¶57 “an application can attach offline resources or files”; see following 103) representing to a file as any application that is not the topmost application would be expected to have a name (¶68 “the application name”; ¶67 “a topmost application”) which may be an offline resource or file (¶57 “an application can attach offline resources or files”) stored in a file storage of the first terminal (¶42 “the applications on computer 204”; ¶57 “offline resources or files”; ¶87 “deep shooting can be used to extract information automatically from an application running on a computer (e.g., a desktop computer) to a mobile device”; ¶92 “The memory 704 stores information within the computing device 700”; ¶93 “The storage device 706 is capable of providing mass storage for the computing device 700”);
obtaining a position (Chan, ¶41 “it may obtain the X,Y coordinates of the corners of the region and the central point of the region”) of the file-icon image in the area as the region (Id) among the multiple file-icon images in the screenshot (Chan, ¶41 “screenshot”); 
determining a file name (¶68 “the application name”) of the to-be-transmitted file as the topmost application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶68 “for example, the application name”) according to the position (Chan, ¶41 “it may obtain the X,Y coordinates of the corners of the region and the central point of the region”) of the file-icon image as the captured image of a display screen (Chang, ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”);
determine based on result of performing image recognition on the picture (Chang, ¶41 “the image is encoded in a BASE64 format, and may be decoded using computer vison algorithms such as speeded-up robust features (SURF) or scale-invariant feature transform (SIFT)”), a file path as the URI (¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”) of the to-be-transmitted file according to the determined to-be-transmitted file as the state of the topmost application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶68 “for example, the application name”) by: 
determining the file path as the URI/URL (¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶70 “building a URL”) of the to-be-transmitted file as the state of the application (Id) by concatenating (Chang, ¶57 “In some cases, an application can attach offline resources or files”) the file name as the name of the file such as ?1234 in the example provided (Chang, ¶50 “where APP_NAME is the name of the launched application”; ¶57 “a name, which is the file name”; ¶60 “a title, which indicates the name of the application”; ¶70 “the text on the map may be used to identify the arguments to be submitted to the domain”; Figure 1A and 1B see the URL www.examplemap\?1234; Please note that one of ordinary skill in the art would recognize the name of the file to be an argument in the URL) of the to-be-transmitted file to an end of a of a file … path of the … as the domain for the URL, such as www.examplemap (Chang, ¶70 “to construct a URL… the identification of a mapping application from text in a title bar or an address box may be used to identify a domain for building a URL, and text on the map may be used to identify arguments to be submitted to the domain”; Figure 1A and 1B see the URL www.examplemap\?1234; ¶57 “Applications can create their own URIs making the URIs compatible with public standards(e.g., http:, tell:, geo:, ect.)”) on the current window as the screenshot (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”);; and 
obtain the to-be-transmitted file according to the file path of the to-be-transmitted file as identifying and obtaining the URI (Chang, ¶42 “The information provided by the application may, in some implementations, include a URI that describes the current state of the application”), and 
select the to-be-transmitted file as matching the image to determine the state of the application (Chang, ¶41 and ¶42) automatically as the system identifies the front-most application running on the computer in the region of the picture without human intervention (Chang, ¶41, ¶42), highlighting the to-be-transmitted file as targeting the specific region and the front-most application running in that region of the screen (Chang, ¶41 “locate the region that the first user captures… obtaining the X,Y coordinates of the corners of the region and the central point of the region and provide that information to the front-most application running on the computer in that region”), and 
transmit the to-be-transmitted file to the second terminal (Chang, ¶44 “The URI or other form of information that describes the state of the application on the computer 204 is passed back by way of a corresponding text message to the computer 208”).  
Chang does not explicitly teach that the file-icon images are in a file folder… or a file path of the file folder.  StackOverflow teaches in a file folder as the folder files (StackOverFlow, Page 1, post by YaronNaveh, “c:\files\someFile.dat” represents the file someFile.dat stored in the folder named “files” on the “c” drive) … a file path of the file folder (StackOverFlow, Page 1, post by YaronNaveh, “c:\files\someFile.dat” represents the file someFile.dat stored in the folder named “files” on the “c” drive; Page 1, post by Lucero “The first wo are URLs, the third is a file path”; Page 2, post by Francis “in fact a formal URL will be file:///c|/files/someFile.dat   URLs always starts with the protocol:// and then path + names”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Chang to construct a Formal URL, or to use the file path directly as indicated by StackOverflow as these are equivalent means of determining the location of a file using known protocols.  One of ordinary skill in the art would recognize the techniques necessary to switch between the specific protocol used (StackOverflow, Page 2, the posts by millimoose and jconlin presents a means of executing this).
Chang does not explicitly recite an “icon”, however one of ordinary skill in the art would recognize the term “icon” as referring to a small graphical representation of a program or file.  Ordinary skill in the art would recognize the graphical display of the file on the captured image as an ‘icon’ because it is a small graphical representation of a program or file.  As such, one of ordinary skill in the art would identify the above mapping as reading on the claim language.
Nevertheless, for the sake of compact prosecution.  Bhatia teaches each file-icon image (Bhatia, ¶53 “An icon or a name can represent the one of the target file and the file that identifies the location of the target file within the user interface”) comprises an icon as an icon (Id) representing a file as the icon can represent the one of the target file (Id) … the file-icon image (Bhatia, ¶53 “An icon or a name can represent the one of the target file and the file that identifies the location of the target file within the user interface”)  comprising an icon as an icon (Id).  Please note that Bhatia teaches that the user of a client device may initiate the download of the file by selecting the icon for that file (Bhatia, ¶68 “when a user opens the file, e.g., by clicking on the icon or file name in a user interface, the attached file 310 may be downloaded from the location to a client and may be viewed on the client”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to determine the file to be transferred (as taught by Chang) based on the file icon (as taught by Bhatia) being extracted from the screenshot (as taught by Chang).  Within the proposed combination the user is able to select the file to be transferred by taking a picture of that files icon.  The system may use the SURF feature extraction taught by Chan (¶41) to identify the icon in the photo, and use that identification to select the file to be transmitted (Bhatia, ¶10, ¶53, ¶68).

With regard to claim 17 Cheng teaches A method for transmitting a file (Chang, ¶5 “mechanisms for moving information conveniently between computing devices”) between multiple terminals (Chang, Figure 2A 204, 206, 208), the method comprising: 
photographing (Chang, ¶39 “when computer 208 is used to capture an image of the display on computer 204.  In this example, a photo of three people can be displayed in a photo management application”; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”), by second terminal as the mobile device 208 (Chang, ¶38 “computer 208 is used to capture an image”; Figure 2A 208), a file-icon image as the top-most application of a captured image of a display screen (Chang, ¶67 “a topmost application”; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”) displayed on a display interface (¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204) of a first terminal as the Computer 204 (Chang, Figure 2A, 204) to obtain a picture comprising the file-icon image as the top-most application of a captured image of a display screen (Chang, ¶67 “a topmost application”; ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”), the file-icon image comprising an icon as displayed image on the target computer which is used to select the file (¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204; see following 103)  representing a to-be-transmitted file as the photo of three people (Chang, ¶39; Figure 2A see image) from the first terminal as the target computer(¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”; Figure 2A see the mobile device 208 is taking a picture of the display computer 204); 
transmitting (Chang, ¶41 “computer 204 receives the message from computer 208”), by the second terminal as the mobile device 208 (Chang, ¶38 “computer 208 is used to capture an image”; Figure 2A 208), the picture to the first terminal as the Computer 204 (Chang, Figure 2A, 204), so that the first terminal as the Computer 204 (Chang, Figure 2A, 204) is adapted to perform image recognition on the picture (Chang, ¶41 “the image is encoded in a BASE64 format, and may be decoded using computer vison algorithms such as speeded-up robust features (SURF) or scale-invariant feature transform (SIFT)”) to determine, based on result of performing image recognition on the picture, the to-be-transmitted file as the state of the application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”) of the first terminal as the Computer 204 (Chang, Figure 2A, 204) by:
comparing as compare (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”) the picture as the image (Id) with a screenshot of the current window as the screenshot of its own screen (Id) of the terminal as the computer 204 (Id)  to determine an area as the region (Chang, ¶41 “SURF may be used in a process to locate the region that the first user captures with the computer 208”) in the screenshot as the screenshot (Chang, ¶41), wherein a degree of similarity (Chang, ¶41 “by paring each key point in the screenshot with each key point of the picture.  Once the computer 204 has identified a matched region on the screen”) between the picture as picture (Id) and the area as the region (Id) reaches a threshold as a match (Id), the screenshot as the screen shot (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”; ¶79 "the targeting device took a screenshot of the entire screen (1680x1050)") comprises multiple file-icon image as the area of the 1680x1050 screenshot that is not included in the 512x384 picture, which may contains implied applications that are not the ‘top most’ application (Chang, ¶79 “1) taking a 512/384 pictures… 3# once the picture arrived, the targeting device took a screen shot of the entire screen (1680x1050) and resized it to 840x525 4) the targeting device extracted SURF features from the picture and the screenshot, and then matched the features using the process described above”; ¶67 "a topmost application") in a file … and each file-icon image as the applications in the image that are not the ‘topmost’ (¶67 “a topmost application”) comprises an icon as the image of the file in the screenshot (¶68 “the application name”; ¶67 “a topmost application”) which may be an offline resource or file (¶57 “an application can attach offline resources or files”; see following 103) representing to a file as any application that is not the topmost application would be expected to have a name (¶68 “the application name”; ¶67 “a topmost application”) which may be an offline resource or file (¶57 “an application can attach offline resources or files”) stored in a file storage of the first terminal (¶42 “the applications on computer 204”; ¶57 “offline resources or files”; ¶87 “deep shooting can be used to extract information automatically from an application running on a computer (e.g., a desktop computer) to a mobile device”; ¶92 “The memory 704 stores information within the computing device 700”; ¶93 “The storage device 706 is capable of providing mass storage for the computing device 700”); 
obtaining a position (Chan, ¶41 “it may obtain the X,Y coordinates of the corners of the region and the central point of the region”) of the file-icon image in the area as the region (Id) among the multiple file-icon images in the screenshot (Chan, ¶41 “screenshot”); 
determining a file name (¶68 “the application name”) of the to-be-transmitted file as the topmost application (Chang, ¶41 “provide that information to the front-most application running on the computer”; ¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶68 “for example, the application name”) according to the position (Chan, ¶41 “it may obtain the X,Y coordinates of the corners of the region and the central point of the region”) of the file-icon image as the captured image of a display screen (Chang, ¶27 “a camera on a computing device, initiating device or initial computer (e.g., a smartphone), can be used to capture an image of a display screen of another computer or target computer”);
determining the file path as the URI/URL (¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶70 “building a URL”) of the to-be-transmitted file as the state of the application (Id) by concatenating (Chang, ¶57 “In some cases, an application can attach offline resources or files”) the file name as the name of the file such as ?1234 in the example provided (Chang, ¶50 “where APP_NAME is the name of the launched application”; ¶57 “a name, which is the file name”; ¶60 “a title, which indicates the name of the application”; ¶70 “the text on the map may be used to identify the arguments to be submitted to the domain”; Figure 1A and 1B see the URL www.examplemap\?1234; Please note that one of ordinary skill in the art would recognize the name of the file to be an argument in the URL) of the to-be-transmitted file to an end of a file … path of the … as the domain for the URL, such as www.examplemap (Chang, ¶70 “to construct a URL… the identification of a mapping application from text in a title bar or an address box may be used to identify a domain for building a URL, and text on the map may be used to identify arguments to be submitted to the domain”; Figure 1A and 1B see the URL www.examplemap\?1234; ¶57 “Applications can create their own URIs making the URIs compatible with public standards(e.g., http:, tell:, geo:, ect.)”) on the current window as the screenshot (Chang, ¶41 “a computer 204 may take a screenshot of its own screen and compare that screenshot to the image received from computer 208”) of the first terminal as the Computer 204 (Chang, Figure 2A, 204); and 
select the to-be-transmitted file as matching the image to determine the state of the application (Chang, ¶41 and ¶42) automatically as the system identifies the front-most application running on the computer in the region of the picture without human intervention (Chang, ¶41, ¶42), highlighting the to-be-transmitted file as targeting the specific region and the front-most application running in that region of the screen (Chang, ¶41 “locate the region that the first user captures… obtaining the X,Y coordinates of the corners of the region and the central point of the region and provide that information to the front-most application running on the computer in that region”), and 
receiving, by the second terminal (Fig. 2A, 208), the to-be-transmitted file transmitted (Cheng, ¶44 “The computer 208 may then interpret the received information to launch appropriate applications... and may transition the application in a state that matches the state of the corresponding application on computer 204.”) by the first terminal (Fig. 2A, 204), the to-be-transmitted file being obtained according to a file path as the URI/URL (¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application”; ¶70 “building a URL”) after the first terminal determines the file path (¶42 “The application may then respond with a message that provides information about its current state… The information provided by the application may, in some implementations, include a URI that describes the current state of the application” ; ¶70 “building a URL”) of the to-be-transmitted file according to the determined to-be-transmitted file as the state of the application (Id).  
Chang does not explicitly teach that the file-icon images are in a file folder… or a file folder path of the file folder.  StackOverflow teaches in a file folder as the folder files (StackOverFlow, Page 1, post by YaronNaveh, “c:\files\someFile.dat” represents the file someFile.dat stored in the folder named “files” on the “c” drive) … a file folder path of the file folder (StackOverFlow, Page 1, post by YaronNaveh, “c:\files\someFile.dat” represents the file someFile.dat stored in the folder named “files” on the “c” drive; Page 1, post by Lucero “The first wo are URLs, the third is a file path”; Page 2, post by Francis “in fact a formal URL will be file:///c|/files/someFile.dat   URLs always starts with the protocol:// and then path + names”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Chang to construct a Formal URL, or to use the file path directly as indicated by StackOverflow as these are equivalent means of determining the location of a file using known protocols.  One of ordinary skill in the art would recognize the techniques necessary to switch between the specific protocol used (StackOverflow, Page 2, the posts by millimoose and jconlin presents a means of executing this).
Chang does not explicitly recite an “icon”, however one of ordinary skill in the art would recognize the term “icon” as referring to a small graphical representation of a program or file.  Ordinary skill in the art would recognize the graphical display of the file on the captured image as an ‘icon’ because it is a small graphical representation of a program or file.  As such, one of ordinary skill in the art would identify the above mapping as reading on the claim language.
Nevertheless, for the sake of compact prosecution.  Bhatia teaches the file-icon image (Bhatia, ¶53 “An icon or a name can represent the one of the target file and the file that identifies the location of the target file within the user interface”) comprising an icon as an icon (Id) representing a file as the icon can represent the one of the target file (Id) … each  file-icon image (Bhatia, ¶53 “An icon or a name can represent the one of the target file and the file that identifies the location of the target file within the user interface”)  comprises an icon as an icon (Id).  Please note that Bhatia teaches that the user of a client device may initiate the download of the file by selecting the icon for that file (Bhatia, ¶68 “when a user opens the file, e.g., by clicking on the icon or file name in a user interface, the attached file 310 may be downloaded from the location to a client and may be viewed on the client”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to determine the file to be transferred (as taught by Chang) based on the file icon (as taught by Bhatia) being extracted from the screenshot (as taught by Chang).  Within the proposed combination the user is able to select the file to be transferred by taking a picture of that files icon.  The system may use the SURF feature extraction taught by Chan (¶41) to identify the icon in the photo, and use that identification to select the file to be transmitted (Bhatia, ¶10, ¶53, ¶68).

With regard to claim 18 the proposed combination further teaches wherein the transmitting the picture to the first terminal comprises: 
uploading the picture to a server (Figure 2A, see image 214 sent from mobile device 208 to server 206), and transmitting the picture to the first terminal (Chang, ¶41 “the computer 204 receives the message from computer 208 and begins a process of checking its own status against the information in the message (arrow 216)”; Figure 2A, 204, 216) by using the server (Fig. 2A, 206).  

With regard to claim 19 the proposed combination further teaches wherein the transmitting the picture to the first terminal comprises: 
directly (Chan, ¶45 “a user of the computer 208 may affirmatively push the state of the computer 208 to the computer 204… The computer 208 may then submit a text message in a manner that is similar to that discussed above but with an indication that the computer 204 is attempting to share its own state with another computer and with information that describes that current state”) transmitting the picture as pushing the state of the computer (Id) to the first terminal as computer 204 (Id).  

With regard to claim 20 the proposed combination further teaches wherein the receiving the to-be- transmitted file transmitted by the first terminal comprises: 7Application No. 14/722,419Attorney Docket No. 14935-509 
receiving, by using a server (Chang, Fig. 2A 206), the to-be-transmitted file transmitted (Cheng, ¶42 “the computer 204 may bass back to the requesting computer 208, through the server system 206, the information that describes its current state, such as a URI”) by the first terminal as the Computer 204 (Chang, Figure 2A, 204), wherein the to-be-transmitted file is uploaded by the first terminal as computer 204 (Id) to the server as server system 206 (Id); or 
receiving the to-be-transmitted file directly (Chang, ¶44 “The URI or other form of information that describes the state of the application on the computer 204 is passed back by way of a corresponding text message to the computer 208 (arrow 218)”) transmitted by first terminal as computer 204 (Id).

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to claim 1, applicant argues that Chang does not teach a file icon but instead teaches a photo.
In response to the preceding argument, the claim language does not define or provide any detail regarding the scope of the term icon.  One of ordinary skill in the art would recognize the photo taught by Chang as reasonably reading on the claimed file-icon image.  A icon is known in the field of art as being a small graphical representation of a program or file.  The pictures depicted by Chang may be considered small, and are graphical representations of a program or a file, and thus one of ordinary skill in the art would readably identify them as being ‘icons’.  Nevertheless, for the sake of prosecution an explicit claim mapping has been provided in the rejection above.

With regard to claim 1, applicant argues that Chang does not disclose that the screenshot comprises multiple file-icon images.  Applicant further argues that Chang merely discloses a general concept of using the mobile device as intermediary to share files between computers and does not disclose various specific steps to determining the to-be-transmitted file for transferring.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156